EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney for applicant, Philip H. Burrus, IV on 03/23/2021.
The application has been amended as follows: 

1. (Currently amended) An electronic device, comprising:
a first device housing and a second device housing;
a hinge coupling the first device housing to the second device housing, the first device housing pivotable about the hinge relative to the second device housing; 
a flexible display coupled to the first device housing and the second device housing and spanning the hinge; and
a flexible conductor positioned between the flexible display and the hinge;
wherein one housing of the first device housing or the second device housing defines a curvilinear recess causing the flexible display to define an asymmetric service loop when the first device housing and the second device housing pivot about the hinge from an axially displaced open position to a closed position, the asymmetric service loop defining a convex lobe extending to a bifurcated distal cusp, with a first portion of the asymmetric service loop defining both a convex contour and a concave contour, where a first radius of the convex contour is less than a second radius of the concave contour.
…
9.    (Canceled) 

Currently amended) The electronic device of claim 1, the flexible conductor defining an electrically conductive pathway between the first device housing and the second device housing.

11.    (Currently amended) The electronic device of claim 1, the flexible conductor transferring one or more of power, digital signals, analog signals, or combinations thereof between electrical components disposed in the first device housing and other electrical components disposed in the second device housing.

12.    (Currently amended) The electronic device of claim 1, the one housing of the first device housing or the second device housing having a cross-sectional thickness that is greater than the another of the first device housing or the second device housing.

13.    (Currently amended) The electronic device of claim 1, the one housing of the first device housing or the second device housing defining a recess into which the flexible display is positioned, wherein the curvilinear recess defines a boundary portion of the recess.

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In response and remarks filed with the Terminal disclaimer on 03/19/2021 and in additional search .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Verschoor et al. [US 2013/0044410] disclose display device with flexible display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hung S. Bui/
Primary Examiner, Art Unit 2841
04/09/2021